DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Ranachandran et al. disclose: a method for stimulated emission depletion (pg.1 L14-15 STED microscopy) microscopy of a fluorescent species in an object (pg.3 L28) to be imaged, the fluorescent species having a fluorescence excitation wavelength, a fluorescence depletion wavelength (pg.2 L30) and an fluorescence emission wavelength (pg.6 L30-31), the method comprising: providing a polarization-maintaining optical fiber (pg.9 L12); propagating excitation radiation of the fluorescence excitation wavelength in a central mode of the polarization-maintaining optical fiber (pg.3 L30-31): propagating depletion radiation of the fluorescence depletion wavelength in one or more peripheral modes of the polarization-maintaining optical fiber (pg.3 L32-33), each of the one or more peripheral modes having a minimum of intensity substantially overlapping the central mode of the polarization-maintaining optical fiber (pg.13 L11-12, fig.8); delivering the excitation radiation and the depletion radiation from the polarization- maintaining optical fiber to the object to be imaged, with the excitation radiation forming a spot having a substantially centrally-disposed intensity maximum and depletion radiation forming an annular ring about the excitation radiation (pg.3 L33, pg.4 L2) and substantially overlapping the periphery of the excitation radiation spot, without substantially overlapping the centrally-disposed intensity maximum of the excitation radiation spot (pg.13 L11-2 fig.8), wherein the excitation radiation causes emission radiation of the fluorescence emission wavelength from the object at the centrally-disposed intensity maximum of the excitation radiation spot (pg.3 L28), and the depletion radiation prevents emission of radiation of the fluorescence emission wavelength in the region of the annular depletion radiation; and determining the intensity of the emission radiation (pg.4 L2-3, pg.6 L7-8). 
The prior arts fail to teach, disclose, suggest or make obvious: the depletion radiation propagating substantially temporally incoherently in the polarization-maintaining optical fiber.
Regarding independent claim 4, the prior arts fail to teach, disclose, suggest or make obvious: propagating depletion radiation of the fluorescence depletion wavelength in one or more peripheral modes of the polarization-maintaining optical fiber wherein the temporal incoherence (y) between the modes is no more than 0.2, the depletion radiation propagating substantially temporally incoherently in the polarization-maintaining optical fiber.
Regarding independent claim 17, the prior arts fail to teach, disclose, suggest or make obvious: the profile having an intensity minimum in a central portion thereof is a 1,0 Hermite-Gaussian mode or a 0,1 Hermite-Gaussian mode the depletion radiation propagating substantially temporally incoherently in the polarization-maintaining optical fiber.
Claims 2-3, 5-16 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884